PER CURIAM.
Following the entry of guilty pleas, an order was properly entered committing the juvenile appellant to the Division of Youth Services for an indeterminate period until legally discharged, but not to extend beyond his twenty-first birthday. However, that portion of the order which went on to provide that appellant was “committed to the Arthur Dozier School for Boys for an indeterminate sentence, and must get prior approval from this Court prior to release from training school” is hereby vacated upon the authority of Interest of J. N., Fla.App.4th, 1973, 279 So.2d 50.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.